Title: Silence Dogood, No. 9, 23 July 1722
From: Franklin, Benjamin
To: 

Corruptio optimi est pessima.

To the Author of the New-England Courant.
  Sir,

It has been for some Time a Question with me, Whether a Commonwealth suffers more by hypocritical Pretenders to Religion, or by the openly Profane? But some late Thoughts of this Nature, have inclined me to think, that the Hypocrite is the most dangerous Person of the Two, especially if he sustains a Post in the Government, and we consider his Conduct as it regards the Publick. The first Artifice of a State Hypocrite is, by a few savoury Expressions which cost him Nothing, to betray the best Men in his Country into an Opinion of his Goodness; and if the Country wherein he lives is noted for the Purity of Religion, he the more easily gains his End, and consequently may more justly be expos’d and detested. A notoriously profane Person in a private Capacity, ruins himself, and perhaps forwards the Destruction of a few of his Equals; but a publick Hypocrite every day deceives his betters, and makes them the Ignorant Trumpeters of his supposed Godliness: They take him for a Saint, and pass him for one, without considering that they are (as it were) the Instruments of publick Mischief out of Conscience, and ruin their Country for God’s sake.
This Political Description of a Hypocrite, may (for ought I know) be taken for a new Doctrine by some of your Readers; but let them consider, that a little Religion, and a little Honesty, goes a great way in Courts. ’Tis not inconsistent with Charity to distrust a Religious Man in Power, tho’ he may be a good Man; he has many Temptations “to propagate publick Destruction for Personal Advantages and Security”: And if his Natural Temper be covetous, and his Actions often contradict his pious Discourse, we may with great Reason conclude, that he has some other Design in his Religion besides barely getting to Heaven. But the most dangerous Hypocrite in a Common-Wealth, is one who leaves the Gospel for the sake of the Law: A Man compounded of Law and Gospel, is able to cheat a whole Country with his Religion, and then destroy them under Colour of Law: And here the Clergy are in great Danger of being deceiv’d, and the People of being deceiv’d by the Clergy, until the Monster arrives to such Power and Wealth, that he is out of the reach of both, and can oppress the People without their own blind Assistance. And it is a sad Observation, that when the People too late see their Error, yet the Clergy still persist in their Encomiums on the Hypocrite; and when he happens to die for the Good of his Country, without leaving behind him the Memory of one good Action, he shall be sure to have his Funeral Sermon stuff’d with Pious Expressions which he dropt at such a Time, and at such a Place, and on such an Occasion; than which nothing can be more prejudicial to the Interest of Religion, nor indeed to the Memory of the Person deceas’d. The Reason of this Blindness in the Clergy is, because they are honourably supported (as they ought to be) by their People, and see nor feel nothing of the Oppression which is obvious and burdensome to every one else.
But this Subject raises in me an Indignation not to be born; and if we have had, or are like to have any Instances of this Nature in New England, we cannot better manifest our Love to Religion and the Country, than by setting the Deceivers in a true Light, and undeceiving the Deceived, however such Discoveries may be represented by the ignorant or designing Enemies of our Peace and Safety.
I shall conclude with a Paragraph or two from an ingenious Political Writer in the London Journal, the better to convince your Readers, that Publick Destruction may be easily carry’d on by hypocritical Pretenders to Religion.

“A raging Passion for immoderate Gain had made Men universally and intensely hard-hearted: They were every where devouring one another. And yet the Directors and their Accomplices, who were the acting Instruments of all this outrageous Madness and Mischief, set up for wonderful pious Persons, while they were defying Almighty God, and plundering Men; and they set apart a Fund of Subscriptions for charitable Uses; that is, they mercilessly made a whole People Beggars, and charitably supported a few necessitous and worthless Favourites. I doubt not, but if the Villany had gone on with Success, they would have had their Names handed down to Posterity with Encomiums; as the Names of other publick Robbers have been! We have Historians and Ode Makers now living, very proper for such a Task. It is certain, that most People did, at one Time, believe the Directors to be great and worthy Persons. And an honest Country Clergyman told me last Summer, upon the Road, that Sir John was an excellent publick-spirited Person, for that he had beautified his Chancel.
“Upon the whole we must not judge of one another by their best Actions; since the worst Men do some Good, and all Men make fine Professions: But we must judge of Men by the whole of their Conduct, and the Effects of it. Thorough Honesty requires great and long Proof, since many a Man, long thought honest, has at length proved a Knave. And it is from judging without Proof, or false Proof, that Mankind continue Unhappy.” I am, Sir, Your humble Servant,
Silence Dogood
